Exhibit 10.1

 

ATRICURE, INC.
2018 EMPLOYEE STOCK PURCHASE PLAN

AMENDED AND RESTATED JULY 1, 2019

1.Purpose.  The purposes of the Plan are as follows:

(a)To assist employees of the Company and its Participating Subsidiaries (as
defined below) with the opportunity to acquire stock ownership interest in the
Company.  The Plan is intended to qualify as an “employee stock purchase plan”
within the meaning of Section 423(b) of the Internal Revenue Code of 1986, as
amended, and the Plan will be administered and interpreted in accordance with
that intent;

(b)To help employees provide for their future security and to encourage them to
remain in the employment of the Company; and

(c)To help align the interests of our employees with those of the Company’s
shareholders.

2.Definitions.

“Board or Board of Directors” means the Board of Directors of the Company, as
constituted from time to time.

“Change in Control” means the occurrence of any of the following events:

(i)Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act becomes the “beneficial owner” (as defined in Rule 13d-3 of the
Exchange Act), directly or indirectly, of securities of the Company representing
fifty percent (50%) or more of the total voting power represented by the
Company’s then outstanding voting securities; or

(ii)The consummation of the sale or disposition by the Company of all or
substantially all of the Company’s assets; or

(iii)The consummation of a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its Parent) at least fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity or its parent outstanding immediately after
such merger or consolidation.

“Code” means the U.S. Internal Revenue Code of 1986, as it may be amended from
time to time.  Any reference to a section of the Code shall be deemed to include
a reference to any regulations promulgated thereunder.





--------------------------------------------------------------------------------

 

“Committee” means the committee appointed by the Board to administer the Plan.

“Common Stock” means the common stock of the Company, par value $0.001 per
share.    “Common Stock” shall also include (i) the common stock  of the
surviving corporation in any consolidation, merger or reincorporation effected
exclusively to change the domicile of the Company and (ii) such other securities
of the Company that may be substituted for Common Stock pursuant to Section 18
hereof.

“Company” means AtriCure, Inc., a Delaware corporation, or any successor
corporation (including, without limitation, the surviving corporation in any
consolidation, merger or reincorporation effected exclusively to change the
domicile of the Company).

“Compensation”  means all base straight time gross earnings, non-worked paid
hours (PTO, VTO, Holiday, Bereavement, Jury, Excused Paid Time Off, and Parental
Leave), and commissions, exclusive of payments for overtime, shift premium,
incentive compensation, incentive payments, bonuses, fringe benefits and other
compensation paid to an Eligible Employee by the Company or a Participating
Subsidiary as compensation for services to the Company or Participating
Subsidiary, before deduction for any salary deferral contributions made by the
Eligible Employee to any tax-qualified or nonqualified deferred compensation
plan.

“Designated Broker” means the financial services firm or other agent designated
by the Company to maintain ESPP Share Accounts on behalf of Participants who
have purchased shares of Common Stock under the Plan.

“Effective Date” means the date as of which this Plan is adopted by the Board,
subject to the Plan obtaining shareholder approval in accordance with Section
19.11 hereof.

“Employee” means any person who renders services to the Company or a
Participating Subsidiary as an employee pursuant to an employment relationship
with such employer.  For purposes of the Plan, the employment relationship shall
be treated as continuing intact while the individual is on military leave, sick
leave or other leave of absence approved by the Company or a Participating
Subsidiary that meets the requirements of Treasury Regulation Section
1.421-1(h)(2).  Where the period of leave exceeds three (3) months, or such
other period of time specified in Treasury Regulation Section 1.421-1(h)(2), and
the individual’s right to re-employment is not guaranteed by statute or
contract, the employment relationship shall be deemed to have terminated on the
first day immediately following such three-month period, or such other period
specified in Treasury Regulation Section 1.421-1(h)(2).

“Eligible Employee” means an Employee of the Company:

(i)who does not, immediately after the option is granted, own stock possessing
five percent (5%) or more of the total combined voting power or value of all
classes of stock of the Company, a Parent or a Subsidiary (as determined under
Section 423(b)(3) of the Code);



2

--------------------------------------------------------------------------------

 

(ii)whose customary employment is for more than twenty (20) hours per week; and

(iii)whose customary employment is for more than five (5) months in any calendar
year.

For purposes of clause (i), the rules of Section 424(d) of the Code with regard
to the attribution of stock ownership shall apply in determining the stock
ownership of an individual, and stock which an employee may purchase under
outstanding options shall be treated as stock owned by the employee.

Notwithstanding the foregoing, the Committee may exclude from participation in
the Plan any Employee who is a “highly compensated employee” of the Company or a
Participating Subsidiary (within the meaning of Section 414(q) of the Code) or a
sub-set of such highly compensated employees.

“Enrollment Form” means an agreement pursuant to which an Eligible Employee may
elect to enroll in the Plan, to authorize a new level of payroll deductions, or
to stop payroll deductions and withdraw from an Offering Period.

“ESPP Share Account” means an account into which Common Stock purchased with
accumulated payroll deductions at the end of an Offering Period are held on
behalf of a Participant.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Fair Market Value” means as of any date, the value of Common Stock determined
as follows:

(i)If the Common Stock is listed on any established stock exchange or a national
market system, its Fair Market Value shall be the closing sales price for a
share of Common Stock as reported in The Wall Street Journal (or such other
source as the Committee may deem reliable for such purposes) for such date, or
if no sale occurred on such date, the closing sales price on the first trading
date immediately prior to such date during which a sale occurred;

(ii)If the Common Stock is not traded on any established stock exchange or a
national market system but is quoted on a quotation system, its Fair Market
Value shall be the mean between the closing representative bid and asked prices
for the Common Stock on such date, or if no sale occurred on such date, the
first date immediately prior to such date on which sales prices or bid and asked
prices, as applicable, are reported by such quotation system; or

(iii)In the absence of an established market for the Common Stock, the Fair
Market Value thereof shall be determined in good faith by the Committee.





3

--------------------------------------------------------------------------------

 

“Offering Date” means the first Trading Day of each Offering Period as
designated by the Committee.

“Offering or Offering Period” means each period of approximately six (6) months
commencing on any January 1 and July 1 and terminating on the last Trading Day
on or before the next occurring June 30 or December  31, as applicable, except
for the first Offering Period under the Plan, which shall commence on the
Effective Date and end on December 31, 2018.  The duration and timing of
Offering Periods may be changed pursuant to Section 4 of this Plan, but in no
event may an Offering Period have a duration in excess of twenty-seven (27)
months.

“Parent” means any corporation, other than the Company, in an unbroken chain of
corporations ending with the Company if, at the time of the determination, each
of the corporations other than the Company owns stock possessing 50% or more of
the total combined voting power of all classes of stock in one of the other
corporations in such chain.

“Participant” means an Eligible Employee who is actively participating in the
Plan.

“Participating Subsidiaries” means the Subsidiaries that have been designated as
eligible to participate in the Plan, and such other Subsidiaries that may be
designated by the Committee from time to time in its sole discretion.  The
Committee may designate, or terminate the designation of, a subsidiary as a
Participating Subsidiary without the approval of the shareholders of the
Company.

“Plan” means this AtriCure, Inc. 2018 Employee Stock Purchase Plan, as set forth
herein, and as amended from time to time.

“Purchase Date” means the last Trading Day of each Offering Period.

“Purchase Price” means 85% of the Fair Market Value of a share of Common Stock
on the Offering Date or on the Purchase Date, whichever is lower; provided,
however that (i) if the Committee so designates, the Committee may set from time
to time for future Offering Periods a higher percentage of Fair Market Value of
a share of Common Stock or a higher dollar amount as the Purchase Price or
instead provide that the Purchase Price will be calculated based only on a
percentage of the Fair Market Value of a share of Common Stock on the Purchase
Date that is equal to or more than 85%; (ii) the Purchase Price may be adjusted
by the Committee pursuant to Section 18 hereof; and (iii) the Purchase Price
shall in no event be less than the par value of a share of Common Stock.

“Securities Act” means the Securities Act of 1933, as amended.

“Subsidiary” means any corporation, domestic or foreign, of which not less than
50% of the combined voting power is held by the Company or a Subsidiary, whether
or not such corporation exists now or is hereafter organized or acquired by the
Company or a Subsidiary.  In all cases, the determination of whether an entity
is a Subsidiary shall be made in accordance with Section 424(f) of the Code.





4

--------------------------------------------------------------------------------

 

“Trading Day” means any day on which the national stock exchange upon which the
Common Stock is listed is open for trading or, if the Common Stock is not listed
on an established stock exchange or national market system, a business day, as
determined by the Committee in good faith.

3.Administration.

3.1The Plan shall be administered by the Committee which shall have the
authority to construe and interpret the Plan, prescribe, amend and rescind rules
relating to the Plan’s administration and take any other actions necessary or
desirable for the administration of the Plan.  The Committee may correct any
defect or supply any omission or reconcile any inconsistency or ambiguity in the
Plan.  The decisions of the Committee shall be final and binding on all
persons.  All expenses of administering the Plan shall be paid by the Company.

3.2The Committee at its option may utilize the services of an agent to assist in
the administration of the Plan including establishing and maintaining an
individual securities account under the Plan for each Participant.  In its
absolute discretion, the Board may at any time and from time to time exercise
any and all rights and duties of the Committee under the Plan.

3.3All expenses and liabilities incurred by the Committee in connection with the
administration of the Plan shall be borne by the Company.  The Committee may,
with the approval of the Board, employ attorneys, consultants, accountants,
appraisers, brokers or other persons.  The Committee, the Company and its
officers and directors shall be entitled to rely upon the advice, opinions or
valuations of any such persons.  All actions taken and all interpretations and
determinations made by the Committee in good faith shall be final and binding
upon all Participants, the Company and all other interested persons.  No member
of the Board shall be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or the options, and
all members of the Board shall be fully protected by the Company in respect to
any such action, determination, or interpretation.

4.Eligibility.  Unless otherwise determined by the Committee in a manner that is
consistent with Section 423 of the Code, any individual who is an Eligible
Employee as designated by the Committee for a particular Offering Period shall
be eligible to participate in such Offering Period, subject to the requirements
of Section 423 of the Code.    Notwithstanding any provision of the Plan to the
contrary, no Eligible Employee shall be granted an option under the Plan if such
option would permit his or her rights to purchase stock under all employee stock
purchase plans (described in Section 423 of the Code) of the Company and its
Subsidiaries to accrue at a rate that exceeds $25,000 of the Fair Market Value
of such stock (determined at the time the option is granted) for each calendar
year in which such option is outstanding at any time.

5.Offering Periods.  The Plan shall be implemented by a series of consecutive
Offering Periods, each of which shall be six (6) months in duration, with new
Offering Periods commencing on or about January 1  and July 1 of each year (or
such other times as determined by



5

--------------------------------------------------------------------------------

 

the Committee).  The Committee shall have the authority to change the duration,
frequency, start and end dates of Offering Periods.

6.Participation.

6.1Enrollment; Payroll Deductions.  An Eligible Employee may elect to
participate in the Plan by properly completing an Enrollment Form, which may be
electronic, and submitting it to the Company, in accordance with the enrollment
procedures established by the Committee.  Participation in the Plan is entirely
voluntary.  By submitting an Enrollment Form, the Eligible Employee authorizes
payroll deductions from his or her pay check in an amount equal to at least 1%,
but not more than 10% of his or her Compensation on each pay day occurring
during an Offering Period (or such other maximum percentage as the Committee may
establish from time to time before an Offering Period begins).  Payroll
deductions shall commence on the first payroll date following the Offering Date
and end on the last payroll date on or before the Purchase Date.  The Company
shall maintain records of all payroll deductions but shall have no obligation to
pay interest on payroll deductions or to hold such amounts in a trust or in any
segregated account.  Unless expressly permitted by the Committee, a Participant
may not make any separate contributions or payments to the Plan.

6.2Election Changes.  During an Offering Period, a Participant may decrease or
increase his or her rate of payroll deductions applicable to such Offering
Period.  The Committee may limit the number of election changes made by a
Participant in an Offering Period.  To make such a change, the Participant must
submit a new Enrollment Form authorizing the new rate of payroll deductions at
least five (5) business days before the Purchase Date.

6.3Automatic Re-enrollment.  The deduction rate selected in the Enrollment Form
shall remain in effect for subsequent Offering Periods unless the Participant
(a) submits a new Enrollment Form authorizing a new level of payroll deductions
in accordance with Section 6, (b) withdraws from the Plan in accordance with
Section 10, or (c) terminates employment or otherwise becomes ineligible to
participate in the Plan.

7.Grant of Option.  On each Offering Date, each Participant in the applicable
Offering Period shall be granted an option to purchase, on the Purchase Date, a
number of shares of Common Stock determined by dividing the Participant’s
accumulated payroll deductions by the applicable Purchase Price; provided,
however, that in no event shall any Participant purchase more than 2,500 shares
of Common Stock during an Offering Period (subject to adjustment in accordance
with Section 18 and the limitations set forth in Section 13 of the Plan).

8.Exercise of Option/Purchase of Shares.  A Participant’s option to purchase
shares of Common Stock will be exercised automatically on the Purchase Date of
each Offering Period.  The Participant’s accumulated payroll deductions will be
used to purchase the maximum number of whole shares that can be purchased with
the amounts in the Participant’s notional account.  No fractional shares may be
purchased but notional fractional shares of Common Stock will be allocated to
the Participant’s ESPP Share Account to be aggregated with other notional
fractional



6

--------------------------------------------------------------------------------

 

shares of Common Stock on future Purchase Dates, subject to earlier withdrawal
by the Participant in accordance with Section 10 or termination of employment in
accordance with Section 11.

9.Transfer of Shares.  As soon as reasonably practicable after each Purchase
Date, the Company will arrange for the delivery to each Participant of the
shares of Common Stock purchased upon exercise of his or her option.  The
Committee may permit or require that the shares be deposited directly into an
ESPP Share Account established in the name of the Participant with a Designated
Broker and may require that the shares of Common Stock be retained with such
Designated Broker for a specified period of time.  Participants will not have
any voting, dividend or other rights of a shareholder with respect to the shares
of Common Stock subject to any option granted hereunder until such shares have
been delivered pursuant to this Section 9.

10.Withdrawal.

10.1Withdrawal Procedure.  A Participant may withdraw from an Offering by
submitting to the Company a revised Enrollment Form indicating his or her
election to withdraw at least five (5) days before the Purchase Date.  The
accumulated payroll deductions held on behalf of a Participant in his or her
notional account (that have not been used to purchase shares of Common Stock)
shall be paid to the Participant promptly following receipt of the Participant’s
Enrollment Form indicating his or her election to withdraw and the Participant’s
option shall be automatically terminated.  If a Participant withdraws from an
Offering Period, no payroll deductions will be made during any succeeding
Offering Period, unless the Participant re-enrolls in accordance with Section 6
of the Plan.

10.2Effect on Succeeding Offering Periods.  A Participant’s election to withdraw
from an Offering Period will not have any effect upon his or her eligibility to
participate in succeeding Offering Periods that commence following the
completion of the Offering Period from which the Participant withdraws.

11.Termination of Employment; Change in Employment Status.  Upon termination of
a Participant’s employment for any reason, including death, disability or
retirement, or a change in the Participant’s employment status following which
the Participant is no longer an Eligible Employee, which in either case occurs
before the Purchase Date, the Participant will be deemed to have withdrawn from
the Plan and the payroll deductions in the Participant’s notional account (that
have not been used to purchase shares of Common Stock) shall be returned to the
Participant, or in the case of the Participant’s death, to the person(s)
entitled to such amounts under Section 17, and the Participant’s option shall be
automatically terminated

12.Interest.  No interest shall accrue on or be payable with respect to the
payroll deductions of a Participant in the Plan.



7

--------------------------------------------------------------------------------

 

13.Shares Reserved for Plan.

13.1Number of Shares.  The maximum number of shares of Common Stock reserved as
authorized for the grant of options under the Plan is 500,000 shares.  If any
right granted under the Plan shall for any reason terminate without having been
exercised, the Common Stock not purchased under such right shall again become
available for issuance under the Plan.  In addition, any unused shares reserved
under the AtriCure, Inc. 2008 Employee Stock Purchase Plan shall become
available for issuance under this Plan and if any right granted under the
AtriCure, Inc. 2008 Employee Stock Purchase Plan shall for any reason terminate
without having been exercised, the Common Stock not purchased under such right
shall become available for issuance under this Plan. The shares of Common Stock
may be newly issued shares, treasury shares or shares acquired on the open
market.

13.2Over-subscribed Offerings.  The number of shares of Common Stock which a
Participant may purchase in an Offering under the Plan may be reduced if the
Offering is over-subscribed.  No option granted under the Plan shall permit a
Participant to purchase shares of Common Stock which, if added together with the
total number of shares of Common Stock purchased by all other Participants in
such Offering would exceed the total number of shares of Common Stock remaining
available under the Plan.  If the Committee determines that, on a particular
Purchase Date, the number of shares of Common Stock with respect to which
options are to be exercised exceeds the number of shares of Common Stock then
available under the Plan, the Company shall make a pro rata allocation of the
shares of Common Stock remaining available for purchase in as uniform a manner
as practicable and as the Committee determines to be equitable.

14.Transferability.  No payroll deductions credited to a Participant, nor any
rights with respect to the exercise of an option or any rights to receive Common
Stock hereunder may be assigned, transferred, pledged or otherwise disposed of
in any way (other than by will, the laws of descent and distribution, or as
provided in Section 17 hereof) by the Participant.  Any attempt to assign,
transfer, pledge or otherwise dispose of such rights or amounts shall be without
effect.

15.Application of Funds.  All payroll deductions received or held by the Company
under the Plan may be used by the Company for any corporate purpose to the
extent permitted by applicable law, and the Company shall not be required to
segregate such payroll deductions or contributions.

16.Statements.  Participants will be provided with statements at least annually
which shall set forth the contributions made by the Participant to the Plan, the
Purchase Price of any shares of Common Stock purchased with accumulated funds,
the number of shares of Common Stock purchased, and any payroll deduction
amounts remaining in the Participant’s notional account.



8

--------------------------------------------------------------------------------

 

17.Designation of Beneficiary.

17.1A Participant may file, on forms supplied by the Committee, a written
designation of beneficiary who is to receive any shares of Common Stock and cash
in respect of any fractional shares of Common Stock, if any, from the
Participant’s ESPP Share Account under the Plan in the event of such
Participant’s death.  In addition, a Participant may file a written designation
of beneficiary who is to receive any cash withheld through payroll deductions
and credited to the Participant’s notional account in the event of the
Participant’s death prior to the Purchase Date of an Offering Period.

17.2Such designation of a beneficiary may be changed by the Participant at any
time by written notice to the Company.  In the event of the death of a
Participant and in the absence of a beneficiary validly designated under the
Plan who is living at the time of such Participant’s death, the Company shall
deliver such shares and/or cash to the executor or administrator of the estate
of the Participant, or if no such executor or administrator has been appointed
(to the knowledge of the Company), the Company, in its discretion, may deliver
such shares and/or cash to the spouse or to any one or more dependents or
relatives of the Participant, or if no spouse, dependent or relative is known to
the Company, then to such other person as the Company may designate.

18.Adjustments Upon Changes in Capitalization; Dissolution or Liquidation;
Change in Control.

18.1Changes in Capitalization.  Subject to any required action by the
shareholders of the Company, the number of shares of Common Stock which have
been authorized for issuance under the Plan but not yet placed under option, the
maximum number of shares each Participant may purchase during each Offering
Period (pursuant to Section 7 hereof), as well as the price per share and the
number of shares of Common Stock covered by each option under the Plan which has
not yet been exercised shall be proportionately adjusted for any increase or
decrease in the number of issued shares of Common Stock resulting from a stock
split, reverse stock split, stock dividend, combination or reclassification of
the Common Stock, or any other increase or decrease in the number of shares of
Common Stock effected without receipt of consideration by the Company; provided,
however, that conversion of any convertible securities of the Company shall not
be deemed to have been “effected without receipt of consideration.” Such
adjustment shall be made by the Committee, whose determination in that respect
shall be final, binding and conclusive. Except as expressly provided herein, no
issuance by the Company of shares of stock of any class, or securities
convertible into shares of stock of any class, shall affect, and no adjustment
by reason thereof shall be made with respect to, the number or price of shares
of Common Stock subject to an option.

18.2Dissolution or Liquidation.  In the event of the proposed dissolution or
liquidation of the Company, the Offering Period then in progress shall be
shortened by setting a new Exercise Date (the “New Exercise Date”), and shall
terminate immediately prior to the consummation of such proposed dissolution or
liquidation, unless provided otherwise by the



9

--------------------------------------------------------------------------------

 

Committee.   The New Exercise Date shall be before the effective date of the
Company’s proposed dissolution or liquidation.  The Committee shall notify each
Participant in writing, at least ten (10) business days prior to the New
Exercise Date, that the Exercise Date for the Participant’s option has been
changed to the New Exercise Date and that the Participant’s option shall be
exercised automatically on the New Exercise Date, unless prior to such date the
Participant has withdrawn from the Offering Period as provided in Section 10
hereof.

18.3Merger or Change in Control.  In the event of a merger or Change in Control,
the Offering Period with respect to each outstanding option will be shortened by
setting a New Exercise Date and will end on the New Exercise Date.  The New
Exercise Date will occur before the date of the Company’s proposed merger or
Change in Control.  The Committee will notify each Participant in writing, at
least ten (10) business days prior to the New Exercise Date, that the Exercise
Date for the Participant’s option has been changed to the New Exercise Date and
that the Participant’s option will be exercised automatically on the New
Exercise Date, unless prior to such date the Participant has withdrawn from the
Offering Period as provided in Section 10 hereof.

19.General Provisions.

19.1Equal Rights and Privileges.  Notwithstanding any provision of the Plan to
the contrary and in accordance with Section 423 of the Code, all Eligible
Employees who are granted options under the Plan shall have the same rights and
privileges.

19.2No Right to Continued Service.  Neither the Plan nor any compensation paid
hereunder will confer on any Participant the right to continue as an Employee or
in any other capacity.

19.3Rights as Shareholder.  A Participant will become a shareholder with respect
to the shares of Common Stock that are purchased pursuant to options granted
under the Plan when the shares are transferred to the Participant’s ESPP Share
Account.  A Participant will have no rights as a shareholder with respect to
shares of Common Stock for which an election to participate in an Offering
Period has been made until such Participant becomes a shareholder as provided
above.

19.4Successors and Assigns.  The Plan shall be binding on the Company and its
successors and assigns.

19.5Entire Plan.  This Plan constitutes the entire plan with respect to the
subject matter hereof and supersedes all prior plans with respect to the subject
matter hereof.

19.6Compliance with Law.  The obligations of the Company with respect to
payments under the Plan are subject to compliance with all applicable laws and
regulations.  Common Stock shall not be issued with respect to an option granted
under the Plan unless the exercise of such option and the issuance and delivery
of the shares of Common Stock pursuant thereto shall comply with all applicable
provisions of law, including, without limitation, the



10

--------------------------------------------------------------------------------

 

Securities Act, the Exchange Act, and the requirements of any stock exchange
upon which the shares of Common Stock may then be listed.

19.7Notice of Disqualifying Dispositions.  Each Participant shall give the
Company prompt written notice of any disposition or other transfer of shares of
Common Stock acquired pursuant to the exercise of an option acquired under the
Plan, if such disposition or transfer is made within two years after the
Offering Date or within one year after the Purchase Date.

19.8Term of Plan.  The Plan shall become effective on the Effective Date and,
unless terminated earlier pursuant to Section 19.9, shall have a term of ten
(10) years.

19.9Amendment or Termination.  The Committee may, in its sole discretion, amend,
suspend or terminate the Plan at any time and for any reason.  If the Plan is
terminated, the Committee may elect to terminate all outstanding Offering
Periods either immediately or once shares of Common Stock have been purchased on
the next Purchase Date (which may, in the discretion of the Committee, be
accelerated) or permit Offering Periods to expire in accordance with their terms
(and subject to any adjustment in accordance with Section 18).  If any Offering
Period is terminated before its scheduled expiration, all amounts that have not
been used to purchase shares of Common Stock will be returned to Participants
(without interest, except as otherwise required by law) as soon as
administratively practicable.

19.10Applicable Law.  The laws of the State of Delaware shall govern all
questions concerning the construction, validity and interpretation of the Plan,
without regard to such state’s conflict of law rules.

19.11Shareholder Approval.  The Plan shall be subject to approval by the
shareholders of the Company within twelve (12) months before or after the date
the Plan is adopted by the Board.

19.12Section 423.  The Plan is intended to qualify as an “employee stock
purchase plan” under Section 423 of the Code.  Any provision of the Plan that is
inconsistent with Section 423 of the Code shall be reformed to comply with
Section 423 of the Code.

19.13Withholding.  To the extent required by applicable Federal, state or local
law, a Participant must make arrangements satisfactory to the Company for the
payment of any withholding or similar tax obligations that arise in connection
with the Plan.

19.14Severability.  If any provision of the Plan shall for any reason be held to
be invalid or unenforceable, such invalidity or unenforceability shall not
affect any other provision hereof, and the Plan shall be construed as if such
invalid or unenforceable provision were omitted.

19.15Headings.  The headings of sections herein are included solely for
convenience and shall not affect the meaning of any of the provisions of the
Plan.



11

--------------------------------------------------------------------------------